                                 Case 1:18-cv-15573-NLH-AMD Document 1 Filed 11/01/18 Page 1 of 3 PageID: 1
JS 44 (Ecw.7/95)                                                                       CIVIL COVER SHEET
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by
law, except as provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974,is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM).
    I.(a)PLAINTIFFS                                                                                                  DEFENDANTS

                                  UNITED STATES OF AMERICA                                                            APIA CONSTRUCTION LLC
                                                                                                                     COUNTY OF RESDENCE OF FIRST LISTED DEFENDANT                                         BurlingtOn
    (b)COIJNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF
                    (EXCEPTIN U S PLANTIFF CASES)                                                                                  (Dヾ   U S PLANTIFF CASES ONLY)

                                                                                                                     ATTORNEYS(IF KNOWN)
    (C)ATTORNEYS(FRM NANIE,ADDRESS,AblD TELEPHONEIJUMBER)
             Jordan M Angcr,AUSA
             United States Attomcy's Ofrlce
             970 Broad St,Room 700
             Ncwark,New Jersey 07102
             (973)645-2829

    H.BASIS OF JURISDICTION(PLACE・ X'N                                          OnlE BOX OhlLY)                         CITIZENSHIP OF PRINCIPAL PARTIES                                                  IPLACE姻  `X'IN ONE BOX
                                                                                                                              (FOR DIVERSITY CASES ONLY)                           FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)

    [X] I        u.s   Govemment              [] 3    Federal Question                                                                                                     PTF DEFPTF DEF




                                                                                                                                                                                                                                                  ４ に
               Plaintiff                               (U.S. Govemment Not a Party)
                                                                                                                  Citizen ofThis State                                   l1l lncorpOrated or PHncipal Placc
    [ 2us




                                                                                                                                                                                                                                                    Ｐ  ６
                   covemment                   []    4 oiversity
               Defendant                              (Indicate Citizenship ofParties in         item lll)
                                                                                                                  Citizen of Another State                      〔
                                                                                                                                                                12       H2 1ncorporatcd and Principal Place of
                                                                                                                                                                               Business in Another State
                                                                                                                  Citizen or Subject ofa Foreign Cntry          []3          []3 ForeignNation                                   l]6
    IVoCAUSE OF ACTION            clπ                       THEUS aVILSTATtlTE UDERWHCHYOUAREnLNCAD WRITEBШ                               EFSTATEMENTOFCAUSE
        28U.S.C.§ 1345¨ United States as Plaintiff
                                                                           〃
    V.NATURE OF SUIT                                            ρ L4CEИ Ⅳ γ 五Vtt■Btt O′ VZり
                  CONTRACT                                   TORTS                                                                         FORFEITURE/                               BANKRIIPTCY                          OTHER STATUES
                                                                                                                                              PENALTY
    I I l0 Insurmce                                  PERSONAL INJURY                          PERSONAL INJURY                       [] 610 Agriculture                        ‖422     Appca128 U S C               [  400 State Reapportionment
    fl   120   Muine                            ‖310 Airplane                              [] 362 Pereonal Injury Med.                                                                         158
                                                                                                                                    [] 620 Other Food & Drug                                                        [  410 Antitrust
    [    130   Miller Aa                        ‖315 Airplane          Produo                       Malpractice                    fl 625   Drug Related Seiare                                                     [] 430 Banks md Banking
    [    140   Negotiable tostrument                        Liability                     [] 365 Personal lnjury Product                     at Property 21 U.S.C. 881        11 423 WthdrawJ
                                                ‖320 Assault,Libel&                                   Liability                    [ 630                                              28 U S C 157
    [    150   Recovery ofOverpayment                                                                                                       Liquor Laws                                                             fl 450 Commerce,{CC
                 & Enforcement of Judgment                 Slander                        [    368 Asbestos Perwnal                [] 640   R.R.    & rruck                                                         RateVetc
    [] l5l
         Medicae Act                            i,330 Fcdcra!Emp10ycrゞ                                Injury Prod. Liab   .
                                                                                                                                   [] 650   Airline Regs.                              PROPERTY
 .Lxl-152 Recovery of Defaulted                            Liability
                                                                                                                                   [] 660   Occupational                                RIGHTS                      [] 460 Deportation
    Studenr Loans (Excl. Veteres)               l1340    Marinc                            PERSONAL PROPERTY                                  Safety/Health
  [] 153 Recovery ofOverpayment                 ‖345     Marinc Product Liabniy           [] 370 Other Fraud                       [] 690 otler                               [    820 Copyights                    [] 470 Racketeer tnfluenced
            at Vetem's Benefits                 日350     MOtOr vehtle                     [] 371 Truth in Lending                                                             [    830 natent                       Compt Orgmiztions
  fl 160 Stockholders' Suits                    ‖355     MOtOr Vehtle Product             [] 380 Other Perrcnal Propeny                                                       ll   840 Trademark
                                                           Liability                                  Damage
)(190 orher conrraa                                                                                                                                                                                                 ll   810 Selective Seruice
'   If195      Contract Produm   Liability      il   360 other Personal     lnjury |      [l 385 rroo"nv oamage Prod                                                                                                ll   850 SecuririeV
                                                                                                                                                   LABOR                                  SOCIAL                    CommoditieV Exchange
                                                                                                                                                                                       SFrITR ITv
                                                                                                                                                                                                                    [    875 Customer Challenge            12

                                                                                                                                   [] 710 Fair Labor Standdds                ‖861 HlA(1395D                                     u.s.c.   3140
           REAL PROPERTY                               CIVIL RIGHTS                                                                           Act                            11 862 Black Lung(923)
                                                                                                                                                                             ‖ 863 DIWC/DIWヽ V                      [ 891 Agrioltunl Acts
                                                                                                                                   [J   720 LaborMgmt. Relations                           (405(g))                 U 892 Economic Stabilization
                                                                                                                                                                                                                    Act
                                                                                                                                                                             I1864 ssID Tit!e Xvl
                                                                                                                                   [] 730 LaborA,lgmt.
                                                                                                                                        Reporting   & Disclosure Act                                                fl 893    Environmental Matters
    [] 210     Land Condemnation                [  441 voting                             [    510 Motions to Vacate                                                                    FEDERAL                     [    894 Energy Allocation Act
    [] 220     Foreclosure                      [] 442 Employment                                      Sentence
                                                                                                    Habeas Corpust
                                                                                                                                   U 740 Railway Labor Act                             TAX SUITS                    [    895 Freedom of
    [  230 Rent Leae & Ejectment                Il 443                                                                                                                                                                          Infomation Act
    ll 240 Torts to Land                       Housing/Accommodations                     fl   530    General
                                                                                                                                   U 790 Other Labor Litigation
    U 290 All other Real Property               ll 444 welfare                            fl   535    Death Penalty                                                          11 870 Taxes(us                        il   900 Appeal of Fee Ddem.
                                                                                                                                                                                    Plainti″    or Dcrcndant)            Unde( Equal Access to Justice
                                                [  440 Other Civil Rights                 [] 540   Mandamus     & Other
                                                                                                                                   [] 791 Empl. Ret.     Inc.
                                                                                          [] 550   Other (including                           Security Act
                                                                                                                                                                             ‖871 Rs_Thrd Pany
                                                                                                        1983 Actions)                                                                      26 U S C 7609            Il 950 Constitutionality ofState
                                                                                                                                                                                                                                       Statutes

                                                                                                                                                                                                                                                Actions
    VI.ORICIN                                 [] 2 Removed from                  ll3 Remanded fiom                  [] 4 Reinstated or               5 Transfened fiom
                                                                                                                                                    ll                                         [] 6 Multidistrict           [] 7 Appeal to District
        IXl1 0H」 nal PrOcccding
                                              State Court                        Appellate Court                   Reopened                         mother district (speciry)                   Litigation                 Judge fiom Magistrate

    VH.REQUESTED IN                                 CHECK IF THISIS A CLASS ACT10N                                 DEMAND S                         CHECK YES only if demanded in complaint:
          COMPLAINT:                           lllJNDER FR C P 23

    VⅡ .RELATED CASE(S) (See instructions):
                    IF ANY
    DATE                                                                                             TURE OF A                      OF RECORD


                                                                                                       M. Anger, Assistant United                        Attorncv
 Case 1:18-cv-15573-NLH-AMD Document 1 Filed 11/01/18 Page 2 of 3 PageID: 2



CRAIG CARPENITO
United States Attorlley
」ORDAN        Ⅳl.ANGER
Assistant U.S.Attomey
970 Broad Street,Roon1 700
Ncwark,NJ 07102
Tcl.973-645… 2829
Fax.973-645-3210
Email:



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


UNITED STATES OF AⅣ IERICA,                            HON.

                  Plainti鶴                             Ci宙 l Action No.


         V.                                            COⅣ IPLAINT

AMA CONSTRUCTION LLC

                  Defendant.



         CRAIG CARPENITO, United States Attorney for the District of New Jersey, on behalf

of plaintiff United States of America, for its Complaint against defendant, AMA Construction

LLC, says that:

         1.     This is a civil action brought on behalf of the United States of America and this

Court has jurisdiction under the provisions of 28 U.S.C. Section 1345.


         2.     The defendant resides in Cinnaminson, within the state and district of New Jersey.
 Case 1:18-cv-15573-NLH-AMD Document 1 Filed 11/01/18 Page 3 of 3 PageID: 3




       3.     Defendant owes plaintiff the principal sum of $63,360.00, as more fully set forth

on the Certificates of Indebtedness attached hereto as Exhibit   "A   and   8".

       4.      Due demand has been made for payment.


               THEREFORE, plaintiff demands judgment against defendant as follows:

               In the amount of $108,152.59 ($63,360.00 principal, $2,341.79 interest accrued

               through October 17,2018, $13,733.97 penalties, $40.00 administrative fees,


               $25,432.25 DMS fees, and$.3,244.58 DOJ fees);

       b.      Interest to accrue at the rate of 1.000% per annum from October    17   ,2018 to date

               ofjudgment;

       C.     Interest from the date ofjudgment at the legal rate in effect on the date   of

              judgment until paid in full;

       d.      Costs of suit; and


              For such other relief as this Court may deem just.



                                                    CRAIG CARPENITO




                                             By:
                                                      SSISTANT U.S.ATTORNEY
                                                                                                                                        ´
Case 1:18-cv-15573-NLH-AMD Document 1-1 Filed 11/01/18 Page 1 of 1 PageID: 4                                                           ン

                                  UoS.DEPARTMENT OF THE TREASURY
                                    BUREAU OF THE FISCAL SERVICE
                                        WASHINGTON,DoC.20227
                             ACTING ON BEHALF OF
        U.S. Department of Labor, Occupational Safety & Health Administration
                        CERTIFICATE OF INDEBTEDNESS
 Debtor Name(s) and Address(es):

 AMA Construction LLC
 141 Route 130 South, Box 337
 Cinnaminson, NJ 08077

 RE: Treasury Claim TRFMI 500277 843

 I certify that the U.S. Department of Labor, Occupational Safety & Health Administration (OSHA)
 records show that the debtor named above is indebted to the United States in the amount stated as
 follows:

                                               Principal:                     $ 57,200.00
                             Interest through l0l 17 / 18* :                  $ 2,113.00
                          Penalty fee through l0ll7ll8*:                      $ 12,392.02
                                                     Admin fee:               $         20.00
                                                     DMS fees:                $ 22,952.01
                                                      DOJ fees:               S   2,928.16

 (pursuant to   3l   U.S.C. 3717(e) and 3711(9)(6), (7);   3l   C.F.R. 285.12(i) and   3l   C.F.R. 901.1(0; and 28 U.S.C. 527, note)


                     TOTAL debtowed as of10/17/18:                            $ 97,605。 19

 *NOTE: Per the creditor agency, once the debt is referred to Fiscal Service, interest continues to accrue at
 the rate of 1%o per annum as well as a penalty at the rate of 6oh per annum.

 This debt reportedly arose in connection with the numerous workplace safety violations of the
 Occupational Safety and Health Act of 1970 (29 U.S.C. 6501651et seq.) and OSHA regulations (29
 C.F.R. 1926), as noted during the May 2014 OSHA inspections of the debtor's work site at S 19th &
 Lombard St, Philadelphia, PA 19146.

 CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certi$ under penalty of perjury that the foregoing
 is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
 Department of Labor, Occupational Safety & Health Administration.


                                                                                  xメ 髪呼 ―み                             ユー

                                                                              Ashleigh Edmonds
                                                                              Financial Program Specialist
                                                                              U.S.Department ofthe Treasury
                                                                              Bureau ofthe Fiscal Service
                                                                                                                                       ゛
Case 1:18-cv-15573-NLH-AMD Document 1-2 Filed 11/01/18 Page 1 of 1 PageID: 5                                                            多


                                  UoS.DEPART∼ IENT O「 THE TREASURY
                                    BUREAU OF THE FISCAIン SERVICE
                                              WASHINGTON,D.C.20227
                                               ACTING ON BEHALF OF
        U.S. Department of Labor, Occupational Safety & Health Administration
                        CERTIFICATE OF INDEBTEDNESS
 Debtor Name(s) and Address(es):

 AMA Construction LLC
 141 Route 130 South, Box 337
 Cinnaminson, NJ 08077

 RE: Treasury Claim TRFMlT0l181370

 I certiff that the U.S. Department of Labor, Occupational Safety & Health Administration (OSHA)
 records show that the debtor named above is indebted to the United States in the amount stated as
 follows:

                                                      Principal:             $    6,160.00
                             Interest through        l0ll7ll8*:              $      228.79
                          Penalty fee through        l0ll7/18*:              $    1,341.95
                                                     Admin fee:              S       20.00
                                                     DMS fees:               $    2,480.24
                                                      DOJ fees:              S        316.42

 (pursuant ro   3l   U.S.C. 3717(e) and 371 l(gX6), (7);   3l   C.F.R. 285.12A) and   3l   C.F.R. 901.1(f); and 28 U.S.C. 527, note)


                     TOTAL debtowed as of10/17/18:                           S 10,547.40

 *NOTE: Per the creditor agency, once the debt is referred to Fiscal Service, interest continues to accrue at
 the rate of l% per annum as well as a penalty at the rate of 6oh per annum.

 This debt reportedly arose in connection with the numerous workplace safety violations of the
 Occupational Safety and Health Act of 1970 (29 U.S.C. 6501651et seq.) and OSHA regulations (29
 C.F.R. 1926), as noted during the September 2014 OSHA inspections of the debtor's work site at 200
 South Avenue, Building C-4, South Plainfield, NJ 07080.

 CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certiS, under penalty of perjury that the foregoing
 is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
 Department of Labor, Occupational Safety & Health Administration.


                                                                               )< *A!"* r*A**g-*
                                                                             Ashleigh Edmonds
                                                                             Financial Program Specialist
                                                                             UoS.Department ofthe Treasury
                                                                             Burcau ofthe Fiscal Servicc
                            Case 1:18-cv-15573-NLH-AMD Document 1-3 Filed 11/01/18 Page 1 of 1 PageID: 6
JS 44 (Ecw.7l95)                                                                   CIVIL COVER SHEET
Thc JS‐ 44 civil covcr shcct and thc inforlnation containcd hcrcin ncithcr rcplacc nor supplcmcnt thc flling and scn/icc ofplcadings or othcr papcrs as rcquircd by
law,cxccpt as providcd by local rulcs of court This fbrnl,approvcd by thc Judicial Confcrcncc ofthc Unitcd Statcs in Scptcmbcr 1974,is
rcquircd for thc usc ofthc Clcrk of Court for thc purposc ofinitiating thc civil dockct shcct(SEEINSTRUCTIONS ON THE REVERSE OF THE FORM)
 I。
       (a)PLAINTIFFS                                                                                               DEFENDANTS

                                UNITED STATES OF Aル lERICA                                                             AMA CONSTRUCT10N LLC
 (b) couNrv         oF RESIDENCE oF FrRST LrsrED ILATNTTFF                                                         COUNTY OF RESIDENCE OF FIRST LISTED DEFEllDANT                                           Burlington
                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                   (Dヾ   U S PLANTIFF CASES ONLY)

                                                                                                                   ATTORNEYS(IF KNOヽ VN)
 (C)ATTORNEYS(FRM NANIE,ADDRESS,AhID TELEPHONE NtiMBER)
          Jordan M Anger.AUSA
          United Statcs Atomcy's Offlcc
          970 Broad St,Room 700
          Newark,New Jersey 07102
          (973)645-2829

 II.BASIS OF JURISDICT10N(PI ACE・                                      X IN ONE BOX ONIY)                   III.CITIZENSHIP OF PRINCIPAL PARTIES (PLACEぶ                                                         `r IN ONE BOX
                                                                                                                               (FOR DIVTRSITY CASES ONLY)                        FOR PLAINTIFF ANI1 0NE BOX FOR DEFENDANT)

 [X]        lus.Govemment                 []3 Federal QuestiOn                                                                                                              PTF DEFPTF DEF
            Plaintiff                                 (U S Govcmment Nota P狗             )
                                                                                                            Citizen of This State                        I11      1]l lncorporatcd or Prindpal Place                                          I]4
 []    2 u.s Govement                         I14 Diversity                                                                                                                                                    J    ΠaCe
            Defendant
                                                                                                            Citizen of Another State                           l12     1]2 hcOTOratcd and Pnncゎ                                Of               []5
                                                     (IndiCate citizenship ofPartics in itcm HI)                                                                                 Business in Arother State
                                                                                                            Citizen or Subject ofa Foreign Cntry                []3          []3      Foreign Nation                                〔
                                                                                                                                                                                                                                    ]6        116
 IV.CAUSE OF ACT10N                                   (CnE THE US CIヽ lL STATtrE UhDER WIIICH YOU ARE FLINC AND nRITE BRIEF STATEMENT OF CAUSE DO NOT CrrE■                           lRISDICTIONAL STAuS Ulこ ESS DIVERSITY)
  28 U SC§ 1345-Unled                               States as Plaintiff

 V.NATURE OF SUIT                                                        〃     τβ(70ハ 弘り
                                                               ρν CEИ Ⅳ γ か√0ソ ヽ
               CONTRACT                                     TORTS                                                                          FORFEITURE/                             BANKRUPTCY                            OTHER STATUES
                                                                                                                                               PENALTY
 I l l0 Insurmce                                    PERSONAL INJURY                     PERSONAL INJURY                                 610 Agriculture                      口 422 Appca128 U S C                  [] 400 State Reapponionment
 [ 120 Marine                                       310 Alrplane                                                                                                                          158
                                                                                     [] 362 Personal Injury Med.                        620 Other Food & Drug                                                      [] 410 Antitrust
 []    130 MillerAct                                315 41rplane Product                            Malpractice                         625 Drug Related Seiare                                                    [] 430 Banks and Banking
 [     140 Negotiable Instrument                           Liabillty                 fl 365      Personal Injury Product                    at Prope.ty 21 U.S.C      881    n423 WidldrawJ
       150 Rrcovery ofOverpayment                   320 Assault,Libc!&                              Liability                           630 Liquor Laws                                  28 U S C 157
 []                                                                                                                                                                                                                [    450 Commerce/lCC
              & Enforcement of Judgment                    Slander                   [       368 Asbestos Perwnal                       640 R.R. & Truck                                                           Rates./etc
 Jl 151 Medicue Ad                                  330 Federal Emp10yerゞ                           Injury Prod. Liab      .
                                                                                                                                        650 Airline Regs.                             PROPERTY
Jxfl52     Rrovery of Defaulted                            Liability
                                                                                                                                        660 Occupational                               RIGHTS                      fl 460      Deportation
    Student Loms (Excl. Veterms)                    340 Manne                         PERSONAL PROPERTY                                        Safety/Health
 []  153 Recovery  ofOverpayment                    345 Marine Product Liabi‖ ty     [] 370 Other Fraud                                 690 other                            [   820 Coplrights                    [] 470 Racketeer Influenced
            at Vderan's Benefits                    350 MOtOr vchlclc                [] 371 Truth in Lending                                                                 [] 830   Patent                       Compt Orgmizations
 ll    160 Srockholders' Suits                      355 Motor Vehlcle product        [       380 Other Perrcnal Propeny
                                                                                                                                                                             [] 840   Trademark
Vf     I90 oth., cnnt.ro                                   Liability                                Dmage                                                                                                               810 Selective Sewice
/'ill95                                                                                                                                                                                                            [
            Contraa Produd Liabitity                360 other PcrmnallnJuり           [       385 Propeny Danage Prod.
                                                                                                                                                                                                                   [    850 SecuritieV
                                                                                                    Product Liability
                                                                                                                                                 LABOR                                  SOChL                      CommoditieV Exchange
                                                                                                                                                                                      SECURITY
                                                                                                                                                                                                                   [] 875      Customer Challenge 12
                                                                                                                                    U 710 FaiI Labor Standards                   861 HIA(1395的                                   u.s.c. 3140
          REAL PROPERTY                               CIVIL RIGHTS                   PRISONER PETIT10N                                      Act                                  862 Black Lung(923)
                                                                                                                                                                                 863 DIWC77DIWW                    [] 891 Agricultural Acts
                                                                                                                                    fl 720   Labor,4r4gmt Relations                      (405(3))                  [] 892 Economic Stabilization
                                                                                                                                                                                 864 ssID Tllc XVI                 Act

                                                                                                                                    fl 730   LaborMgmt.                          865 RSI(405(g))
                                                                                                                                        Reporting   & Disclosure Act                                               Il 893      Environmental Matters
 [    210   Land Condemnation                  U 441 voting                          [       510 Motions to Vacate                                                                    FEDERAL                      ll 894 Energy Allocation Act
 [    220   Foreclosure                        [ 442 Employment                                      Sentence
                                                                                                  Habeas Corpus:
                                                                                                                                    [] 740 Railway    Labor Act                       TAX SUITS                    [] 895 Freedom of
 [    230   Rent Leme     & Ejectment          Il   443                                                                                                                                                                      Infomation Act
 ll   240   Torts to Land                     Housing/Accommodations                 U 530 ceneral                                  [   790 Other Labor Lirigation
 ll   290   All orher Real Property            ll 444 welfare                        [ 535 Death Penalty                                                                     I1870 Taxes(us
                                                                                                                                                                                  PlaintifF or Defcndant)
                                                                                                                                                                                                                   lJ 900 Appeal of Fee Detem.
                                                                                                                                                                                                                      Under Equal Access to Justice
                                               [] 440 Other Civil Rights             [ 540 Mandamus & Other                         [   791 Empl. Ret. Inc.
                                                                                                                                                                             l1871 1RS― Third Party
                                                                                     [ 550 Other (including                                    Security Act
                                                                                                                                                                                      26 U S C 7609                [] 950 Constitutiomlity of State
                                                                                                      1983 Actions)
                                                                                                                                                                                                                                         Statutes

                                                                                                                                                                                                                        890 CXher St

 VI.ORIGIN                                [    2 Removed fiom               [] 3 Remanded liom                    ll   4 Reinstated or              [ 5 Transfened fiom                   I16 Multidistrict                [   7 Appeal to District
                                          State Court                       Appellate Court                   Reopened                              another district (speciS/)             LitigatiOn                      Judge from Magistrate
      IXl 1 0Hginal plocecding

 VH.REQUESTED IN                                   CttCK IF THISIS A CLASS ACT10N                             DEMAND S                              CHECK YES only ifdcmanded in complaint
       COMPLAINT:                             []UNDER FR C P 23
                                                                                                                                                    JURY DEMAND:                     □ YES          [lNO
 VII.RELATED CASE(S) (SCC instructions):
                 IF ANY
 DATE                                                                                              TURE OF A                         OF RECORD


                                                                                                     M. Anger, Assistant United                           Attomey
